Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All the references cited in the International Search Report have been considered.  None is anticipatory or meet the amended claims. 

Election/Restrictions
The applicant has elected Group III (claims 4-10) without traverse.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 
The examiner urges combining claims 7-8 with claim 4 to facilitate the prosecution.

	Claim/Specification Objections
Claim(s) 4 is/are objected to because of the following informalities:  The term 3-amino-2,2-bipyridine is recommended to be amended as 3-amino-2,2’-bipyridine.  Appropriate correction is required.
The specification [0030-33] and [0040] is/are objected to because of the following informalities:  the structures are illegible for indicating text missing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 4-10 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4-10 (depending on claim 2) fails to define DBM, L, and PI.  These terms are not obvious to one of ordinary skill in the art. Claim 8 recites the limitation of “Eu is optionally replaced by one of Ce, Pr, and Er.  Claim 8 appears to intend to further claim other polyimide/metal complex composite comprising the metals of Ce, Pr, or Er.  It is uncertain what claim 8 intends to claim, a polyimide/metal complex comprising Eu or polyimide/metal complex comprising Ce, Pr, and Er? It is duly notified claim 8 depends on claims 4 and 2.  Claim 2 merely claims a polyimide/metal complex comprising Eu.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4-10  is rejected under 35 U.S.C. 112(d),  as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4-10   fails to further limit claim 2, because the recited Eu in claim 2 is merely a species of rare earth metals of claim 4.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4-10  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding “breath of the claims” and “nature of the invention”, claim 4 appears to claim generic a polyimide comprising ether dianhydride and a generic rare earth metal complex.  The breadth of the claimed application, regarding the dianhydrides and complex, is broad and would not enable a person skilled in the art to make and use the claimed invention without undue experimentation.  
Regarding “state of the prior art”, no prior arts have shown enablement to produce the claimed polyimide/rare earth complex using a diamine prepared via reacting 3-amino-2,2-bipyridine with 3,5-diaminobenzoic acid.  The close prior art, Peng (CN 108659221) merely teaches using a 3,5-bis (2-aminoacetamido) phenyl -2,2', 6', 2 "-bipyridine reacted with 3,3', 4,4'-biphenyltetracarboxylic acid dianhydride to produce a polyimide.
Regarding “level of one of ordinary skill”, in view of prior arts and the scope of claim 4, the amount of directions for material selection and synthetic routes are not sufficiently provided for enable a person skilled in the art to make regarding the dianhydrides and complex. A definite material selection including monomer, complex, solvent, catalyst, etc. and synthetic route including mechanism, synthetic parameters (temperature, pressure, etc.) are required to practice the claimed polymer.
Regarding “predictability in the art”, no prior arts predict there is reasonable expectation of success to produce the claimed polymer.  No prior arts in the field of producing polyimide luminescent materials have made a suggestion to modify, to establish reasonable expectation of making the claimed polyimide/ rare earth metal complex.
Regarding “amount of direction provided”, “Existence of working examples”, and “Quantity of experimentation needed”, one of ordinary skill in the art would not have the level of knowledge and skill to achieve the claimed invention without undue experimentation.   Since the claimed invention merely shows an example of using the claimed dianhydrides of instant claim 7 and the metal complex of claim 8 to produce the claimed generic polyimide/ rare earth metal complex, the level of predictability in the art cannot be identified and is uncertain. The amount of directions for material selection is not sufficiently provided for enable a person skilled in the art to make and use the claimed invention without undue experimentation.  The specification does not teach how to make and use at least one embodiment encompassed by the claims as a whole without undue experimentation. The specification was not enabling due to the lack of direction provided in the application at the time of filing because there was no indication whether the specific materials are processed or how their properties are measured to practice the claimed invention. A definite material selection is required to practice the claimed composition. The present application lacks an adequate disclosure of how to practice the composition. The quantity of experimentation needed to achieve the claimed melt index via polycarbonate appears infinite, because no specific polymer has been indicated to be used.  Therefore, the instant specification is insufficient, coupled with information known in the art, to inform one of ordinary skill in the art how to make and use the claimed invention without undue experimentation. The specification must enable a person skilled in the art to make and use the claimed invention without undue experimentation.  See MPEP §2164.01



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766